[Cite as State v. Douglas, 2012-Ohio-3799.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 91029


                                      STATE OF OHIO
                                                 PLAINTIFF-APPELLEE

                                                 vs.

                                     ALDEN DOUGLAS
                                                 DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                              Cuyahoga County Common Pleas Court
                                     Case No. CR-449904
                                   Application for Reopening
                                      Motion No. 454809

RELEASE DATE:                August 17, 2012
FOR APPELLANT

Douglas Alden, pro se
Inmate No. 481-594
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43302


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
By: Mark J. Mahoney
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, P.J.:

       {¶1} In State v. Douglas, Cuyahoga C.P. No. CR-449904, applicant, Alden

Douglas, was convicted of two counts of felonious assault. This court affirmed his

resentencing in State v. Douglas, 8th Dist. No. 91029, 2009-Ohio-1068. The Supreme

Court of Ohio denied Douglas’s motion for leave to appeal and dismissed the appeal as

not involving any substantial constitutional question. State v. Douglas, 122 Ohio St.3d

1481, 2009-Ohio-3625, 910 N.E.2d 479.

       {¶2} Douglas has filed with the clerk of this court an application for reopening.

He asserts that he was denied the effective assistance of appellate counsel.   We deny the

application for reopening.   As required by App.R. 26(B)(6), the reasons for our denial

follow.

       {¶3} Initially, we note that App.R. 26(B)(1) provides, in part: “An application

for reopening shall be filed * * * within ninety days from journalization of the appellate

judgment unless the applicant shows good cause for filing at a later time.” App.R.

26(B)(2)(b) requires that an application for reopening include “a showing of good cause

for untimely filing if the application is filed more than ninety days after journalization of

the appellate judgment.”

       {¶4} This court’s decision affirming Douglas’s conviction was journalized on

March 23, 2009. The application was filed on May 7, 2012, clearly in excess of the
90-day limit. Douglas does not argue or demonstrate good cause for the untimely filing

of his application for reopening.      Compare State v. Welch, 8th Dist. No. 95577,

2012-Ohio-3351 (denying an application for reopening as untimely when the applicant

failed to argue or establish good cause under App.R. 26(B)(2)(b)).

       {¶5} The Supreme Court has upheld judgments denying applications for

reopening solely on the basis that the application was not timely filed and the applicant

failed to show “good cause for filing at a later time.”   App.R. 26(B)(1). See, e.g., State

v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, and State v. LaMar, 102

Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970. Applicant’s failure to demonstrate

good cause is a sufficient basis for denying the application for reopening. See, e.g.,

State v. Almashni, 8th Dist. No. 92237, 2010-Ohio-898, reopening disallowed,

2012-Ohio-349.

       {¶6} We also note that Douglas did not support his application with a sworn

statement as required by App.R. 26(B)(2)(d). See, e.g., State v. Bartoe, 8th Dist. No.

95286, 2012-Ohio-154. Additionally, Douglas represented himself in his direct appeal

in Appeal No. 91029.     “A defendant who represents himself or herself on direct appeal,

however, may not maintain an application for reopening. State v. Gaston, Cuyahoga

App. No. 92242, 2009-Ohio-3080, reopening disallowed, 2009-Ohio-4715.”             State v.

Effinger, 8th Dist. No. 93450, 2009-Ohio-5242, ¶ 4.

       {¶7} As a consequence, Douglas has not met the standard for reopening.

       {¶8} Accordingly, the application for reopening is denied.
_______________________________________
MARY J. BOYLE, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LARRY A. JONES, SR., J., CONCUR